PER CURIAM.
We perceive no error in the action of the District Court. Before the filing of petition in bankruptcy, the appellants had filed their same wage claims in a proceeding in the state court wherein H. A. Harris had brought suit to require the alleged bankrupt, Archibald Harris Company, to turn over to him its property, on the allegation that the corporation acquired it from him by fraud. In that action a receiver had been appointed for the property of the corporation, and appellants intervened, contending that out of the property under the jurisdiction of that court their claims for wages should first be paid.
The state court has jurisdiction of the intervening petition, and in its decree finding that as against the corporation Harris was entitled to the property it distinctly reserved for further adjudication the intervening wage claims there filed by these appellants. So far as here appears, the intervening claims are still there pending for adjudication, and we are of opinion that these appellants have no proper ground of complaint of the order of the District Court directing the receiver in bankruptcy, who had acquired certain assets apparently theretofore undiscovered by the receiver of the state court, to turn over those assets, less certain expenses, to the state court receiver.
The order of the District Court is affirmed.